PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
	Iagnemma et al.
Application No. 16/894,754
Attorney Docket No.: 46154-0035002
Filed: June 5, 2020 
For: IDENTIFYING A STOPPING PLACE FOR AN AUTONOMOUS VEHICLE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on Applicants’ petition under 37 CFR 1.181 filed June 21, 2022 requesting withdrawal of the finality of the Office action mailed December 27, 2021.

The petition is DISMISSED as MOOT.  

Background
June 3, 2021: Examiner issued a non-final Office action.
September 13, 2021: Applicant filed a response to the Office action.
December 27, 2021: Examiner issued a final Office action.
February 28, 2022: Applicant filed a response to the final Office action.
April 22, 2022: Examiner issued an Advisory Action.
May 27, 2022: Appicant filed an Afer Final Consideration Pilot Program (AFCP) Request.
June 6, 2022: Examiner issued an AFCP Decision
June 21, 2022: Applicant filed a Notice of Appeal, a Pre-Appeal Brief Conference Request, and the instant petition.
July 12, 2022: Examiner issued a Notice of Panel Decision from Pre-Appeal Brief Review.
Applicable Regulations and Procedures 

706.07(a)  Final Rejection, When Proper on Second Action [R-07.2015], (in part)
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

706.07(e)  Withdrawal of Final Rejection, General [R-08.2012], (in part)
When a final rejection is withdrawn, all amendments filed after the final rejection are ordinarily entered.

Discussion and Analysis

A review of the Notice of Panel Decision from Pre-Appeal Brief Review indicates that prosecution has been reopenned.  The rejection set forth in the final Office action has been withdrawn and a new Office action will be mailed in due course.

Since prosecution has been reopened, applicants’ petition to withdraw the finality of the Office action mailed December 27, 2021 is dismissed as moot.

Persuant MPEP § 706.07(e), the amendments filed February 28, 2022 and May 27, 2022 are entered.  The application will be returned to the examiner for consideration of the amendments.  The next Office action may be made final if the conditions set forth in MPEP § 706.07(a) are met.

Questions concerning this decision should be referred to Teri Luu, Quality Assurance Specialist, at (571) 272-7045.



/James P. Trammell/		
James Trammell, Director
Patent Technology Center 3600
(571) 272-6712

JT/tl:  7/21/22